DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims & Election/Restriction
Claims 10-12 and 19 remain for examination and are addressed in this office action of which claim 10 is amended and claim 19 is new.
Claims 13-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/24/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
List 1
Element
Instant Claims
(weight%)
Prior Art
(mass%)
C
0.30 – 0.60 
0.10 – 0.50 
Si
0.01 – 2.0 
0.05 – 0.5 
Mn
0.5 – 3.0 
0.05 – 2.0 
P
0.0005 – 0.060
0.05 or less
S
0.0001 – 0.010 
0.01 or less
N
0.0001 – 0.010
0.0005 – 0.008 
Al
0.01 – 0.08 
0.01 – 0.10 
Mo, Cr, Ni
optionally one or more selected from the group consisting of Mo: 0.005% to 2.0%, Cr: 0.005% to 3.0%, and Ni: 0.005% to 3.0%
Mo: 0.05 – 2.0 optional
Cr: 0.1 – 2.5 optional
Ni: 0.05 – 2.0 optional
B, Cu, Ca
optionally one or more selected from the group consisting of B: 0.0005% to 0.003%, Cu: 1.0% or less, and Ca: 0.005% or less
B: 0.0005 – 0.005 optional
Cu: 0.05 – 1.0 optional
Ca: 0.0005 – 0.005 optional
Fe + impurities
Balance
Balance







Claims 10-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-198878 A and its English machine translation of Nagao (JP'878).
Regarding claim 10, JP 2014-198878 A of Nagao and its English machine translation (JP'878). JP'878 teaches {abstract, [0014] – [0015], [0030]-[0053]} “a steel structure for hydrogen such as an accumulator for hydrogen and a line pipe for hydrogen having excellent hydrogen embrittlement resistance with reducing fatigue crack propagation rate in a high pressure hydrogen environment compared to conventional steels” with a composition wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the amended limitation of the transitional phase with respect to the chemical composition, it is noted that the transitional phrase was amended from “containing” to “consisting of”. The transitional phrase “consisting of” which excludes any element, step, or ingredient not specified in the claim. See MPEP § 2111.03. Although the reference alloy may allow additional elements other than those explicitly claimed in the instant claims, the usage of the alloy as disclosed is fitting as prior art since the prior art allows the range of additional elements to be as low as zero or their inclusion to be optional.
Regarding the limitation of composite pressure vessel liner, the prior art teaches that it provides {abstract, [0001], [0011] } “a steel structure for hydrogen such as an accumulator for hydrogen and a line pipe for hydrogen having excellent hydrogen embrittlement resistance with reducing fatigue crack propagation rate in a high pressure hydrogen environment compared to conventional steels” and therefore reads on the composite pressure vessel liner of the instant claims since the prior art teaches that its steel can be used as a steel structure for hydrogen such as an accumulator for hydrogen and a line pipe for hydrogen.
Regarding the thickness limitation of 20 mm or more of the instant claims, although the prior art does not explicitly a numerical range, the prior at teaches as follows. 

[0053] In addition, the temperature regulation in the manufacturing conditions shall be the center of the steel material, the center of the plate thickness for thin plates, thick plates, pipes and shaped steel, and the center in the radial direction for steel bars. 
[0067] If the plate thickness is 10 mm or less, the test piece is ground 0.5 mm from the surface to make 2 mm, 5 mm, 8 mm, and 9 mm, respectively. If the plate thickness is other than these, t/2 (t: plate thickness). A test piece having a thickness of 10 mm was collected from the position, and the crack growth portion was mirror-polished on both the front and back sides.
One skilled in the art recognizes that a steel plate is one that has a thickness generally of 6mm or more, and therefore the claimed ranges would lie within or overlap the range provided by the prior art establishing a prima facie case of obviousness. See MPEP § 2144.05 I. Further, the prior art teaches “If the plate thickness is other than these, t/2 (t: plate thickness). A test piece having a thickness of 10 mm was collected from the position,” inferring of steel samples with thickness higher than 20 mm since a 10 mm thick sample is taken at the position of t/2 thereby reading on the instant claimed range. 
JP'878 further teaches that its steel structure has {[0012], [0014], [0021] – [0025]} “area ratio of martensite of 10 to 95% and the balance substantially comprising bainite. It further teaches [0053] In addition, the temperature regulation in the manufacturing conditions shall be the center of the steel material, the center of the plate thickness for thin plates, thick plates, pipes and shaped steel, and the center in the radial direction for steel bars. [0065] “Structure of steel sheet The microstructure is revealed by 3% nital etching, and an optical micrograph at a plate thickness of 1/4 is taken at an appropriate magnification between 200 and 400 times the prima facie case of obviousness. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed TS of 850 MPa or more, the prior art teaches a range of 583-1187 MPa of tensile strength meaning that the claimed range of the instant claims overlap or lie inside the ranges provided by the prior art establishing a prima facie case of obviousness. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claims 11 and 12, it is noted that the prior art does not explicitly teach of the formulaic expression and the claimed ranges of [Mn]+1.30×[Cr]+2.67×[Mo]+0.30×[Ni] being greater than or equal to 2.30 (claim 11) and 3.00 (claim 12). However, as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. It is noted that in the instant claims only Mn from the formulaic is required. Nevertheless, the prior art teaches Mn: 0.05 – 2.0, Mo: 0.05 – 2.0 optional, Cr: 0.1 – 2.5 optional and Ni: 0.05 – 2.0 optional which prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Regarding claim 19, one skilled in the art recognizes that fatigue limit for steel can be considered as about one half the tensile strength. It is noted that the instant specification also acknowledges this by stating “Since the fatigue limit is 0.4 to 0.5 times the tensile strength, a tensile strength of 850 MPa or more is necessary in order to ensure the above-mentioned fatigue limit.” {Instant Specification [0053]}. Since the prior art teaches that its steel has a range of 583-1187 MPa of tensile strength, this means 233.2 to 474.8 MPa (with 0.4 times as factor) or 291.5 to 593.5 MPa (with 0.5 times as factor). Since the prior art does not teach of any differences in its steel in terms of heterogeneity, the fatigue limit range would be throughout and thereby reading on the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 10-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent reveals a steel material for composite pressure liner with substantially identical composition, microstructure, thickness and formulaic expression and ranges. Regarding the claimed TS of 850 MPa or more and the fatigue limit range, although the claims of the prior art does not explicitly recite the strength values, the steel of the prior art would have the claimed range of TS since it has a substantially identical composition and microstructure. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Response to Affidavit or Declaration Under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 0 is insufficient to overcome the rejection “Claims 10-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-198878 A and its English machine translation of Nagao (JP'878)” as set forth in the last and instant Office action because:
Applicant declares that as follows.
14. The Office Action concludes that since such description lacks any reference to the structure of the center part of the wail thickness, that there is no differentiation between the surface and the center of the plate thickness. As such, it states that the microstructure would be consistent throughout its thickness. However, such a conclusion is incorrect. One of expertise in this technical field would acknowledge that JP ‘878 only shows how to control the temperature at the center of the plate during manufacture such that microstructure is analyzed at the plate thickness 1/4 position. This does not necessarily mean that the resulting microstructure is consistent throughout the material. It is an overstatement to conclude that simply because these two locations are chosen, for completely different purposes (position of temperature regulation for manufacturing conditions vs. position of an optical micrograph for microstructural analysis), that the prior art does not differentiate between the surface and center of the plate with regards to microstructure. It is common knowledge to those in this field of technology that the position for measuring manufacturing temperature as well as the location within the metal for microstructural analysis can be arbitrarily selected.
15. The current application makes the particular distinction between the position at 1/4 of the wall thickness on the inner side being comprised of a particular composition and distinguishing it from a second composition at the center of the wall. JP ‘878 does not appear to make any such distinction and therefore cannot be said to describe the compositions at different locations of the material with the same particularity of the current application.
16. JP ‘878 only describes a flat metal plate rather than the shape of a pine, a tube or a lmer. As described in paragraph [0063] of JP ‘878, all of the Examples are cast into “slabs” rather than pipes, tubes or liners. As such, I believe that there is no clear distinction between an “inner side” and an “outer side” in such samples. While the steel slab/sheet of TP ‘878 can later be processed into the shape of a liner, it does not 
In response: 
Contrary to Applicant’s statements/arguments, JP'878 {title, abstract, [0001], [0010]-[0012], [0018]-[0020], [0022], [0027]-[0028], [0052]-[0055], [0061]-[0062], [0070], claims 5-7} teaches “a line pipe” “hydrogen steel pipe” ““hydrogen line pipe” “The steel structure for hydrogen of the present invention has a steel structure, preferably a thin plate, a thick plate, a pipe, a shape steel”, “seamless type or UOE type steel pipe” and therefore teaches its steel having the shape of a pipe.
MPEP § 716.01(c) III provides as follows
Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962) (expert opinion that an application meets the requirements of 35 U.S.C. 112  is not entitled to any weight; however, facts supporting a basis for deciding that the specification complies with 35 U.S.C. 112  are entitled to some weight); In re Lindell, 385 F.2d 453, 155 USPQ 521 (CCPA 1967) (Although an affiant’s or declarant’s opinion on the ultimate legal issue is not evidence in the case, "some weight ought to be given to a persuasively supported statement of one skilled in the art on what was not obvious to him." 385 F.2d at 456, 155 USPQ at 524 (emphasis in original)).
In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). See also In re Oelrich, 579 F.2d 86, 198 USPQ 210 (CCPA 1978) (factually based expert opinions on the level of ordinary skill in the art were sufficient to rebut the prima facie case of obviousness); Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (statement in publication dismissing the "preliminary identification of a human b-NGF-like molecule" in the prior art, even if considered to be an expert opinion, was inadequate to overcome the rejection based on that prior art because there was no factual evidence supporting the statement); In re Carroll, 601 F.2d 1184, 202 USPQ 571 (CCPA 1979) (expert opinion on what the prior art taught, supported by documentary evidence and formulated prior to the making of the claimed invention, received considerable deference); In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value).
Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).
An affidavit of an applicant as to the advantages of his or her claimed invention, while less persuasive than that of a disinterested person, cannot be disregarded for this reason alone. Ex parte Keyes, 214 USPQ 579 (Bd. App. 1982); In re McKenna, 203 F.2d 717, 97 USPQ 348 (CCPA 1953). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., shape of the steel being a “pipe” “the particularly distinguishing microstructures that can result when a shape having an inner side and an outer side undergoes cooling during the quenching process” or in other words various positions having varying microstructures, preventing or addressing “fatigue cracks”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Regarding the argued feature of “the particularly distinguishing microstructures that can result when a shape having an inner side and an outer side undergoes cooling during the quenching process”, instant claims, specifically independent claims do not require this limitation. Specifically, instant claim requires “a metallic microstructure in which an area fraction of martensite at a position of ¼ of a wall thickness on an inner side is 30% or more, a total area fraction of martensite and bainite at the position of ¼ of the wall thickness on the inner side is 95% or more, and a total area fraction of martensite and bainite in a wall thickness center part is 95% or more”. This means that the claimed microstructure can be met by a microstructure of a total area fraction of martensite and bainite is 95% or more if it has 30% or more martensite. JP'878 teaches that its steel structure has “area ratio of martensite of 10 to 95% and the balance substantially comprising bainite which means that its steel can have, in area%, 95% martensite and 5% bainite which means that it would satisfy the claimed range.
With respect to the arguments that the embodiments provided by the prior art do not teach the claimed matter, the arguments have been fully considered but they are not In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).See MPEP § 2123.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant's arguments filed 09/07/2021 (with respect to the rejection of claims under 35 U.S.C. 103 as being unpatentable over JP 2014-198878 A and its English machine translation of Nagao (JP'878)) have been fully considered but they are not persuasive. 
Regarding the arguments directed to the Declaration under rule 1.132, please see section titled Response to Affidavit or Declaration Under 37 CFR 1.132 above.
It is noted that Applicant argued that the Examples of the prior art are not in the shape of a pipe, a tubes or liners. With respect to the arguments that the embodiments provided by the prior art do not teach the claimed matter, the arguments have been fully considered but they are not persuasive.  Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).See MPEP § 2123. As noted above, contrary to Applicant’s statements/arguments, JP'878 {title, abstract, [0001], [0010]-[0012], [0018]-[0020], [0022], [0027]-[0028], [0052]-[0055], [0061]-[0062], [0070], claims 5-7} teaches “a line pipe” “hydrogen steel pipe” ““hydrogen line pipe” “The steel structure for hydrogen of the present invention has a steel structure, preferably a thin plate, a thick plate, a pipe, a shape steel”, “seamless type or UOE type steel pipe” and therefore teaches its steel having the shape of a pipe.
Regarding the argument that prior art does not teach of the microstructure as claimed, instant claims require “a metallic microstructure in which an area fraction of martensite at a position of ¼ of a wall thickness on an inner side is 30% or more, a total area fraction of martensite and bainite at the position of ¼ of the wall thickness on the inner side is 95% or more, and a total area fraction of martensite and bainite in a wall thickness center part is 95% or more”. This means that the claimed microstructure can be met by a microstructure of a total area fraction of martensite and bainite is 95% or more if it has 30% or more martensite. JP'878 teaches that its steel structure has “area ratio of martensite of 10 to 95% and the balance substantially comprising bainite which means that its steel can have, in area%, 95% martensite and 5% bainite which means that it would satisfy the claimed range.
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145.
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. See MPEP § 2145 I.

Applicant's arguments filed 09/07/2021 (with respect to the rejection of instant claims on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10,697,036 B2 (US’036) have been fully considered but they are not persuasive. 
Although the claims do not explicitly recite the inner side, instant claims require “a metallic microstructure in which an area fraction of martensite at a position of ¼ of a wall thickness on an inner side is 30% or more, a total area fraction of martensite and bainite at the position of ¼ of the wall thickness on the inner side is 95% or more, and a total area fraction of martensite and bainite in a wall thickness center part is 95% or more”. This means that the claimed microstructure can be met by a microstructure of a total area fraction of martensite and bainite is 95% or more if it has 30% or more martensite. Claim 1 of US’036 teaches “a total area ratio of martensite and lower bainite is 90% or more” which means that ratio of the martensite can be as high as 100% therefore would meet the claimed limitation since the 100% of martensite would be the same throughout the steel. In addition, Applicant has provided no .

Applicant’s arguments, see page 11, filed 09/07/2021, with respect to the rejection “Claims 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10,106,875 B2.” have been fully considered and are persuasive.  The rejection of 06/16/2021 has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733